Citation Nr: 0936275	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-32 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a lumbar myofascial strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from March 2000 to March 
2004.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for a 
lumbar myofascial strain and assigned a 10 percent disability 
evaluation effective from March 23, 2004.  That decision also 
denied service connection for heartburn and for the right 
wrist ganglion cyst.  The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  

These issues were previously before the Board in September 
2008 at which time the Board denied the issue of entitlement 
to service connection for a right wrist ganglion cyst and 
remanded for further development the issues of entitlement to 
an initial rating in excess of 20 percent for a lumbar 
myofascial strain and to service connection for a 
gastrointestinal disability.  That development was completed, 
and in May 2009, the RO granted service connection for a 
gastrointestinal disability, characterized as 
gastroesophageal reflux disease.  The case was subsequently 
returned to the Board for appellate review.

As the Board's September 2008 denial of service connection 
for right wrist ganglion cyst is final and the RO's May 2009 
grant of service connection for a gastrointestinal disability 
is considered a full grant of the benefits sought, those 
issues are no longer in appellate status. See 38 C.F.R. 
§ 20.1l00 (2008); AB v. Brown, 6 Vet. App. 35 (1993).  Thus, 
the only issue remaining on appeal is that of entitlement to 
an initial rating in excess of 10 percent for a lumbar 
myofascial strain.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's lumbar myofascial strain is not productive 
of forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a lumbar myofascial strain have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008. The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that for an increased-compensation claim section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments." Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  

Nevertheless, the Veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for a lumbar myofascial strain.  In Dingess, the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91. Thus, because the January 2004 notice letter that 
was provided before service connection was granted was 
legally sufficient, VA's duty to notify has been satisfied. 
See also VAOPGCPREC 8-2003.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The Veteran's service treatment records 
as well as all identified and available pertinent medical 
records have been obtained.  She was also afforded VA 
examinations in January 2004 and March 2009.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are adequate, as they are predicated on a review of the 
claims file and all pertinent evidence of record, and fully 
address the rating criteria that are relevant to rating the 
disability in this case.  Thus, there is adequate medical 
evidence of record to make a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

The appellant was also provided the opportunity to testify a 
hearing before the Board, but she declined.  No additional 
pertinent evidence has been identified by the claimant as 
available and relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
appellant with these claims.  See generally 38 C.F.R. § 
3.159(c)(4).

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.


II.  Facts

Service treatment records dated in 2003 note a two year 
history of back pain.  They also indicate that the Veteran 
sought treatment with a physical therapist and chiropractor.  
There was back pain located in the lower back with 
penetration to the upper back, but there was no pain 
radiation to the legs, and x-rays were normal.  The Veteran 
was assessed as having mechanical low back pain.

In January 2004, the Veteran filed a claim for service 
connection for mechanical low back pain.

While still on active duty in January 2004, the Veteran 
underwent a VA compensation and pension examination.  She 
reported having a desk job for the past year and indicated 
that her back disability caused a little slowing of her work 
pace.  There was no mention at the examination of any 
paresis, numbness, or tingling of the lower extremities or 
any bladder or bowel alterations.  The Veteran did not wear 
any braces.  Findings of the lumbar spine revealed normal 
posture initially with no spasms or stiffness.  The thoracic 
and cervical spines were also normal.  The Veteran had 
initial forward flexion of 0 to 80 degrees, extension from 0 
to 30 degrees, lateral bending from 0 to 30 degrees 
bilaterally, and rotation from 0 to 45 degrees bilaterally. 
These findings were noted to be normal.  The examiner 
remarked that he did not discover any spasm and observed that 
pain was only in the range of 2/10 scale.  He went on to note 
that if the pain reached 4/10 in intensity, findings would 
include forward flexion from 0 to 70, extension from 0 to 20, 
lateral bending from 0 to 20 degrees and bilateral rotation 
from 0 to 30 degrees.  The examiner diagnosed the Veteran as 
having a lumbar myofascial strain with chronic recurrent 
pains and no clinical evidence of radiculitis.  Lumbar x-rays 
taken in "November" were noted to be normal.  

A March 2005 VA outpatient record reflects the Veteran's 
complaints of intermittent neck and low back pain.  
Neurological findings were unremarkable, and musculoskeletal 
findings showed full range of motion as well as a steady 
gait.  There was also no scoliosis.  The Veteran was assessed 
as having neck and low back pain.  

In April 2005, the Veteran underwent a VA Physical Medicine 
Rehabilitation (PM&R) Consultation during which she 
complained of neck and back pain for the past four to five 
years.  She reported worsening pain, but denied any shooting 
pain to the arms or legs.  She reported taking Tylenol and 
Excedrin on and off for pain relief.  The examiner remarked 
that the Veteran was a full-time student.  Findings revealed 
a normal heel-toe gait.  There was a soft tissue mass in the 
midback at the level of C7 spinous process that was soft and 
nontender.  The cervical spine range of motion was full and 
pain-free.  There was no tenderness elicited from C6 to C7 
spinous process and paraspinal, but there was tenderness in 
the trapezius and rhomboid areas and mid-thoracic and upper 
lumbar paraspinals.  The lumbar spine range of motion was 
also full and pain-free.  Both the upper and lower extremity 
strength was grossly 5/5.  The impression was neck pain that 
was most likely myofascial pain syndrome as well as low back 
pain that was most likely a lumbar strain.  The Veteran was 
prescribed physical therapy.  

The Veteran complained during an initial physical therapy 
consultation in April 2005 of intermittent neck and upper 
back pain with a pain intensity of "6" on a pain scale of 1 
to 10.  Findings revealed decreased active range of motion of 
neck rotation 2/3 of normal with pain and moderate spasm, 
limit scapular protraction.  Strength was grossly 4/5 of neck 
and extremities.  

During an October 2005 follow up visit for neck and back pain 
at the PM&R clinic, the Veteran reported gradual worsening 
pain of a 10/10 intensity.  She complained of having several 
episodes of bending forward with severe pain in her low back 
and reported taking Tylenol as needed for pain.  She denied 
having any shooting pain down her arms or legs as well as any 
numbness or tingling in the legs, except for occasional pins 
and needles in her fingertips and toes.  The Veteran also 
denied having bowel or bladder problems as well as weakness.  
Her range of motion was limited in both the cervical spine 
and lumbar spine secondary to pain.  Her strength was 5/5.  
There was tenderness in the spinous process with paraspinals 
as well as the trapezius area.  An impression was rendered of 
neck pain as well as low back pain that most likely a lumbar 
strain with coexisting myofascial pain syndrome.  

In her October 2005 substantive appeal, the Veteran asserted 
that physical therapy had done nothing to help her and that 
she actually felt worse.  She said she was unable to bend 
where she previously had been able to and that her lower back 
pain had turned into full back and neck pain.

At a physical therapy session in November 2005, the Veteran 
reported that her neck was fine, but that her lower back was 
really hurting.  After fully participating in the treatment 
program, the Veteran was assessed as having decreased pain.  

During a VA PM&R clinic visit in November 2005, the Veteran 
reported low back pain that was aggravated by prolonged 
sitting, standing, posture and daily walking.  She also 
reported morning back pain.  Findings revealed a normal range 
of motion in the upper and lower extremities.  This was 
within functional limits with pain in the neck and trunk.  
There was positive tenderness to paraspinal; multifidus 
muscle and neck muscle.  The Veteran denied having any 
numbness and tingling.  She had a normal gait and did not use 
an assistive device.  She assessed the intensity of her pain 
as a "7" out of 10 that was intermittent and moderate in 
duration.  

In March 2008, the Veteran was seen in a VA emergency 
department complaining of localized pain to the low back.  
The nursing notes reflect the Veteran's report that she had 
not seen her primary care physician in a couple of years.  
She denied having any numbness or tingling.  The Veteran 
reported that she had had a baby and that her back pain had 
worsened.  Findings revealed a decreased range of motion with 
flexion and paravertebral muscle tenderness in the 
lumbosacral spine.  The Veteran was assessed as having 
chronic low back pain and was prescribed vicodin.  

During a March 2009 VA examination, the Veteran reported 
having back symptoms of a nonprogressive fashion.  She stated 
that she experienced continuous, mid low back pain without 
radiation that was worse when rising in the morning and 
towards the end of the day.  She estimated that the average 
intensity of her back pain was a "6" out of 10 and 
indicated that the pain worsened with lifting more than 10 to 
12 pounds and weight bearing or prolonged sitting more than 
two or three hours.  Her range of motion was noted to be 
preserved.  The Veteran reported doing exercises at home.  
She also reported having incapacitating flare-ups 
approximately two to three times per year marked by severe 
pain and marked limitation of motion.  On examination, there 
was no paraspinal spasm and no localized tenderness.  The 
Veteran was able to tilt from 0 to 35 degrees to the right 
and left and rotate from 0 to 80 degrees on the right and 
left without painful limitation.  Extension was from 0 to 30 
degrees, and flexion was from 0 to 105 degrees without 
painful limitation.  Active and passive range of motion was 
specifically noted as not being affected by repetition, and 
there was no further functional limitation due to repeating, 
coordination, or flare up.  It was also noted that there was 
no additional functional impairment due to pain, weakness, 
fatigability, incoordination or flare-ups.  The Veteran did 
not use assistive devices, and no incapacitating episodes or 
radiation of pain were noted.  Nor were there neurological 
findings or an effect on the usual occupational daily 
activities.  The Veteran was diagnosed as having a normal 
lumbar spine with normal x-rays. 

In written argument in July 2009, the Veteran's 
representative stated that while the range of motion was 
reported to be normal at the VA examination in March 2009, it 
was reduced prior to January 2004.  He also remarked that the 
evidence revealed pain that was exacerbated by prolonged 
sitting as well as two to three flare-ups over the course of 
the past year.  


III.  Analysis


Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The Veteran is currently assigned a 10 percent disability 
evaluation for her lumbar myofascial strain pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 
indicates that a lumbosacral or cervical strain should be 
evaluated under the General Rating Formula for Disease and 
Injuries to the Spine.  Note 6 further provides that the 
thoracolumbar and cervical spine segments should be 
separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  The thoracolumbar segment of the spine includes 
the thoracic and lumbosacral spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees but not greater than 235 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.

A 20 percent disability evaluation is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or, there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2008).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion range of 
motion of the thoracolumbar spine is 230 degrees.  The normal 
ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2008). See also 38 C.F.R. § 4.71a, Plate 
V (2008).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2008).


Discussion

In the instant case, the medical evidence demonstrates that 
the Veteran's lumbar myofascial strain is manifested by 
subjective complaints of chronic pain with increased pain on 
prolonged sitting, weight bearing, and carrying or lifting 
more than 12 pounds.  Chronic low back pain is noted on 
various VA outpatient clinic records from 2005 to 2008 as 
well as on the January 2004 and March 2009 VA examination 
reports.  

The Veteran had forward flexion from 0 to 80 degrees at the 
January 2004 VA examination and from 0 to 105 degrees at the 
March 2009 VA examination.  These range of motion findings do 
not meet the criteria for a 20 percent evaluation requiring 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees.  Moreover, the sum 
of range of motion findings from these examinations for 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation combine to more than 240 degrees.  
See 38 C.F.R. § 4.71a, Code 5237, Note (2).  Although VA 
outpatient records in October 2005 and March 2008 do document 
a decreased range of motion in the lumbar and cervical 
spines, specific range of motion findings were not provided.  
Thus, those records do not contain the necessary findings 
required to meet the criteria for a higher rating under Code 
5237.

In addition, the medical evidence does not show that the 
Veteran's service-connected lumbar spine disability is 
productive of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
April 2005 physical therapy consultation note did reveal 
moderate spasm.  However, such a finding was made with 
respect to the Veteran's neck as opposed to her lumbar spine.  
In fact, the January 2004 and March 2009 VA examiners as well 
as other VA medical records dated in April 2005 specifically 
indicated that there were no spasms.  The March 2009 VA 
examiner also stated that she did not have guarding.  
Furthermore, the Veteran was documented by the January 2004 
VA examiner as well as in VA outpatient records as having 
normal posture and gait.  In this regard, the January 2004 VA 
examiner stated that the Veteran had normal posture without 
stiffness, and VA medical records dated in October 2005 
indicated that she had a steady gait without evidence of 
scoliosis.  Similarly, the Veteran was noted as having a 
normal heel-toe gait in April 2005 as well as a normal gait 
in November 2005.  As such, the Veteran has not been shown to 
have met the criteria for an initial evaluation in excess of 
20 percent under Diagnostic Code 5237.

The Board does observe the August 2009 argument of the 
Veteran's representative asserting that the medical evidence 
prior to January 2004 shows reduced range of motion.  
However, even assuming for argument's sake that such reduced 
levels satisfy the criteria for a rating in excess of 10 
percent under Code 5237, it is essential to point out that 
the Veteran remained on active duty until March 22, 2004.  
Therefore, the effective date of her service connection award 
cannot commence any earlier than the first day following her 
discharge from active duty, which in this case is March 23, 
2004. See 38 C.F.R. § 3.400(a)(2).  With this is mind as well 
as the previously discussed findings, there simply is no 
basis to award a higher than 10 percent rating under Code 
5237 at any point from the effective date of the grant of 
service connection.  

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
Veteran suffered from a separate neurological disability 
distinct from her lumbar myofascial strain.  The medical 
evidence of record does not identify any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  In fact, there have 
been no complaints or findings of radiating pain.  In this 
regard, the Veteran has repeatedly denied radiating pain, and 
the neurological findings have been unremarkable.  The 
January 2004 examiner stated there was no clinical evidence 
of radiculitis, and the March 2009 VA examiner stated that 
there were no incapacitating episodes or radiation of pain.  
The Veteran has also denied having any bowel or bladder 
problems or weakness.  Therefore, the Board concludes that 
the Veteran did not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders. See Bierman, 6 Vet. App. at 129-132.

Absent a showing of incapacitating episodes due to 
intervertebral disc syndrome, consideration of the Veteran's 
lumbar disability under the criteria for intervertebral disc 
syndrome is also not warranted.  See 38 C.F.R. 4.71a, Code 
5243 (2008).

Moreover, while the Board has considered higher ratings based 
on functional loss due to factors such as pain and weakness, 
weakened movement, excess fatigability, and incoordination 
pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59; Deluca, supra, the findings in this regard are minimal 
and are best reflected in the criteria for the present 10 
percent evaluation.  While the Veteran did report flare-ups 
of marked pain and limitation of motion two to three times 
per year, the March 2009 VA examiner specifically found no 
additional limitation of motion due to pain, weakness, 
fatigability, incoordination, or flare-ups.  With respect to 
the January 2004 VA examination, the examiner stated that 
reduced motion with pain was only applicable if pain was in 
the range of 4/10 pain and went on to note that the Veteran's 
pain was in the range of 2/10.  Moreover, the reduced 
findings he provided for functional loss if pain was 4/10 or 
greater, i.e., forward flexion from 0 to 70, extension from 0 
to 20, lateral bending from 0 to 20 degrees, and bilateral 
rotation from 0 to 30 degrees, still do not approximate the 
criteria for a higher evaluation, to 20 percent, under Code 
5237.

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether a claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected 
lumbar myofascial strain reasonably describe her disability 
levels and symptomatology and provide for greater evaluations 
for more severe symptoms.  For these reasons, the disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular ratings are, therefore, adequate.  
Consequently, referral for extraschedular consideration is 
not required under 38 C.F.R. § 3.321(b)(1).

Based on the foregoing, the Board concludes that the 
Veteran's lumbar myofascial strain is properly evaluated at 
10 percent.  As the preponderance of the evidence is against 
an evaluation higher than 10 percent from the date of the 
grant of service connection, the benefit of the doubt rule 
does not apply and the claim must be denied.  38 U.S.C.A. § 
5107.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a lumbar myofascial strain is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


